                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


 SBP LLLP, an Idaho limited liability
 limited partnership; JRS PROPERTIES III Case No. 1:19-cv-00266-DCN
 LP, an Idaho limited partnership; and J.R.
 SIMPLOT FOUNDATION, INC., an
 Idaho corporation,                         MEMORANDUM DECISION AND
                                            ORDER
        Plaintiffs,

       v.

 HOFFMAN CONSTRUCTION
 COMPANY OF AMERICA, an Oregon
 corporation,

       Defendant.


                                 I.     INTRODUCTION

      Pending before the Court is SBP LLLP (“SBP”), JRS Properties III LP (“JRS”), and

J.R. Simplot Foundation, Inc.’s (“Foundation”) (collectively, “Plaintiffs”) Motion for

Temporary Restraining Order and Preliminary Injunction (Dkt. 24). Having reviewed the

record and briefs, the Court finds that the facts and legal arguments are adequately

presented. Accordingly, in the interest of avoiding further delay, and because the Court

finds that the decisional process would not be significantly aided by oral argument, the

Court will decide the motion without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).

For the reasons set forth below, the Court finds good cause to GRANT Plaintiffs’ Motion

for Temporary Restraining Order and Preliminary Injunction.



MEMORANDUM DECISION AND ORDER – PAGE 1
                                   II.    BACKGROUND

       The Court has already discussed the background of this case in its prior order

concerning Defendant Hoffman Construction Company of America’s (“Hoffman”) Motion

to Dismiss. Dkt. 26. That background is incorporated via reference.

       The Court construed Hoffman’s motion to dismiss as a motion to compel arbitration.

It held a hearing on whether the parties agreed to arbitrate on December 12, 2019 and told

the parties it intended to rule on Hoffman’s motion within forty-five days.

       On December 13, 2019, the American Arbitration Association (“AAA”) informed

the parties that since mediation had failed, the AAA intended to move forward with

arbitration. The next step would be to appoint a panel of arbitrators. Under the AAA

Construction Industry Arbitration Rules (“AAA Rules”), the arbitrator appointment

process begins when the AAA sends to the parties a list of names from which they can

select their arbitrators. The AAA Rules state that “[i]f the parties are unable to agree on an

arbitrator, each party to the dispute shall have 14 calendar days from the transmittal date

in which to strike names objected to, number the remaining names in order of preference,

and return the list to the AAA.” Dkt. 9-8, at 22. If a party fails to return an edited list of

names within those fourteen days, all persons named on the list shall be considered as

acceptable by default.

       Plaintiffs responded to AAA’s December 13th email, informing them of the status

of the federal case and Plaintiffs’ position that there is no agreement to arbitrate. AAA

replied that, absent either consent by both parties or a court order, it had no authority to

administratively stay the arbitration action. As Hoffman expressed to the AAA and


MEMORANDUM DECISION AND ORDER – PAGE 2
Plaintiffs that it wished to proceed with selecting the arbitrators (though it would be

amendable to stay the arbitration process after that step was taken), the AAA declined to

stay the arbitration.

         On December 17, 2019, Plaintiffs provided written notice to Hoffman that they

intended file for injunctive relief in order to stay the arbitration process.

         On December 18, 2019, Plaintiffs filed the pending motion for a temporary

restraining order and preliminary injunction pursuant to Federal Rules of Civil Procedure

65(b).

                        III.   APPLLICABLE LEGAL STANDARD

         Plaintiffs title their motion as one for both a temporary restraining order and for

preliminary injunction. “A temporary restraining order is necessarily of a shorter and more

limited duration than a preliminary injunction.” Innovation Law Lab v. Nielsen, 310 F.

Supp. 3d 1150, 1156 (D. Or. 2018). Temporary restraining orders issued without notice are

only in effect for fourteen days, unless the court extends them for good cause. Fed. R. Civ.

P. 65(b). Preliminary injunctions, however, may last the length of a lawsuit but can be

granted only if the moving party provided notice to the adverse party. Fed. R. Civ. P. 65(a);

see Innovation Law Lab, 310 F. Supp. 3d at 1156 n.1 (“A preliminary injunction, however,

may last for months, if not years, while the lawsuit progresses toward its conclusion.”).

         Here, Plaintiffs have provided notice to Hoffman. Plaintiffs are seeking a stay on

the arbitration proceedings until the Court rules on whether the parties agreed to arbitrate.

However, as the Court will not hold a hearing on this matter separate from the upcoming

bench trial the motion is more properly construed as a temporary restraining order. See


MEMORANDUM DECISION AND ORDER – PAGE 3
Bennett v. Medtronic, Inc., 285 F.3d 801, 804 (9th Cir. 2002), as amended on denial of

reh’g (May 15, 2002) (holding an ordered styled as a temporary restraining order was “akin

to a preliminary injunction” as both parties both parties had the opportunity to file extensive

written materials and present oral argument, and the district court granted temporary relief

for three times the period provided by Rule 65(b)) (citing Sampson v. Murray, 415 U.S.

61, 87–88 (1974) (“[W]here an adversary hearing has been held, and the court’s basis for

issuing the order strongly challenged, classification of [a] potentially unlimited order as a

temporary restraining order seems particularly unjustified”)).

                                  IV.        LEGAL STANDARD

       The standards for issuing a temporary restraining order and a preliminary injunction

are “substantially identical.” Reed v. Nevada Dep’t of Corr., 691 F. App’x 843 (9th Cir.

2017) (internal quotation marks and citations omitted). “A plaintiff seeking a preliminary

injunction must establish that he is likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

favor, and that an injunction is in the public interest.” Id. (quoting Winter v. Nat. Res. Def.

Council, 555 U.S. 7, 20, (2008)). A preliminary injunction’s basic function is “to preserve

the status quo ante litem pending a determination of the action on the merits.” See Los

Angeles Mem’l Coliseum Comm’n v. Nat’l Football League, 634 F.2d 1197, 1200 (9th Cir.

1980); see Fed. R. Civ. P. 65.

                                        V.     DISCUSSION

       As laid out in the Court’s order denying Hoffman’s motion to compel arbitration,

the Court finds it likely that Plaintiffs will succeed on the merits in establishing they never


MEMORANDUM DECISION AND ORDER – PAGE 4
agreed to arbitrate. Plaintiffs will suffer irreparable harm in participating in the arbitration

process if it, in fact, did not agree to arbitrate. See, e.g., Berthe[ Fisher & Co. Fin. Servs.,

Inc. v. Frandino, No. CV 12-2165-PHX-NVW, 2013 WL 2036655, at *8 (D. Ariz. May

14, 2013) (“Plaintiff will suffer irreparable harm if the arbitration to which it did not

consent proceeds.”); Ingram Micro, Inc. v. Signeo, Int’l, Ltd., No. SACV 13-1932-DOC

(ANx), 2014 WL 3721197, at *4 (CD. Cal. July 22, 2014) (“Forcing a party to submit to

arbitration, when it did not agree to do so, constitutes per se irreparable harm”).

       The balance of equities tips in Plaintiffs’ favor as well. As a matter of law, Hoffman

has not established it has the right to force Plaintiffs to arbitrate this action. Dkt. 26. If the

Court denied the preliminary injunction, Plaintiffs would be forced to spend significant

time and resources defending against Hoffman’s claims before the AAA. Allowing

Hoffman to proceed with arbitration is not guaranteed to benefit Hoffman because the

Court may ultimately determine the AAA lacks jurisdiction over the case. Thus, the balance

of equities favors granting the injunction to prevent arbitration. Finally, the preliminary

injunction is in the public interest. While public policy favors broadly interpreting the

scope of arbitration when there is an arbitration agreement, “the liberal federal policy

regarding the scope of arbitrable issues is inapposite” where the issue is “whether a

particular party is bound by the arbitration agreement.” Comer v. Micor, Inc., 436 F.3d

1098, 1104 n.11 (9th Cir. 2006).

       The Court will issue a temporary restraining order staying arbitration. The

restraining order shall last for twenty-eight days, but the parties may request an extension.




MEMORANDUM DECISION AND ORDER – PAGE 5
                                      VI.   ORDER

     IT IS HEREBY ORDERED THAT:

  1. Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction

     (Dkt. 24) is GRANTED.

  2. Arbitration shall be STAYED for 28 days, unless the parties request an extension

     or the Court otherwise orders.


                                              DATED: December 20, 2019


                                              _________________________
                                              David C. Nye
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – PAGE 6
